DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 has been considered by the examiner.
Accordingly, the information disclosure statement (IDS) submitted on 11/16/2021 has been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,969,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an electrochromic stack comprising a cathodically coloring electrode layer and an anodically-coloring electrode layer” renders claims 70-80 of the instant application as broadened and obvious variants of claims 1-11 of U.S. Patent No. 10,969,645.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-52, 55-59, 62-71, 73 and 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Schwendeman et al. (US 2010/0060971; already of record).
Regarding claims 40, 58 and 62, Kailasam discloses, an electrochromic device (Figs. 1A-B) comprising: 
a substantially transparent substrate (102);
a first conductor (104) and a second conductors (112); and 
a solid state and inorganic electrochromic stack (Paragraphs 0007, 0053 and 106, 108, 110) between the first and second conductors; 
an electronic resistive layer (108) between the first conductor and the solid state and inorganic electrochromic stack (Para. 0053 and 0493); and 
wherein each of the first and second non-metal layers is a transparent conductive oxide layer or a defect mitigating insulating layer (Paragraphs 0012, 0057 and 104, 112), 
wherein the first and second conductors and the solid state and inorganic electrochromic stack are deposited sequentially one after another on top of the substantially transparent substrate (see Figs. 1A-B and associated text).
Kailasam does not disclose at least one of the first and second conductors is a multi-layered conductor, wherein the multi-layer conductor comprises a metal layer sandwiched between a first non-metal layer and a second non-metal layer such that the metal layer does not contact the solid state and inorganic electrochromic stack, and all layers of the first and second conductors and the solid state and inorganic electrochromic stack are deposited sequentially one after another on top of the substantially transparent substrate.
Schwendeman teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make at least one of the first and second conductors is a multi-layered conductor (Paragraph 0016 and 16, 20 of Figs. 1-2), wherein the multi-layer conductor comprises a metal layer sandwiched between a first non-metal layer and a second non-metal layer such that the metal layer does not contact the solid state and inorganic electrochromic stack (Paragraph 0016 and 16, 20 of Figs. 1-2), all layers of the first and second conductors and the solid state and inorganic electrochromic stack (18, 30, 52, 22) are deposited sequentially one after another on top of the substantially transparent substrate (see Figs. 1-2 and associated text)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one of the first and second conductors is a multi-layered conductor, wherein the multi-layer conductor comprises a metal layer sandwiched between a first non-metal layer and a second non-metal layer such that the metal layer does not contact the solid state and inorganic electrochromic stack, and all layers of the first and second conductors and the solid state and inorganic electrochromic stack are deposited sequentially one after another on top of the substantially transparent substrate as taught by the electrochromic device of Schwendeman in the electrochromic device of Kailasam since Schwendeman teaches it is known to include these features in an electrochromic device for the purpose of providing an electrochromic device with enhanced contrast and uniformity.
Regarding claim 41, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Schwendeman further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make one or more additional metal layers, wherein each of the additional metal layers is sandwiched between the first non-metal layer and the second non-metal layer (Paragraph 0016 and 16, 20 of Figs. 1-2).
Regarding claim 42, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, an ion diffusion barrier (Paragraph 0019)disposed on the substantially transparent substrate, between one of the first and the second conductors and the substantially transparent substrate (Paragraph 0019).
Regarding claim 43, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the ion diffusion barrier is a tri-layer stack comprising a SiO.sub.2 layer, SnO.sub.2 layer, and a SiO.sub.x layer, wherein the SiO.sub.2 layer has a thickness of between 20 nm and 30 nm, wherein the SnO.sub.2 layer has a thickness of between 20 nm and 30 nm, and wherein the SiO.sub.x layer has a thickness of between 2 nm and (Paragraph 0322).
Regarding claim 44, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, an overall sheet resistance of the first and second conductors is less than less than 5 .OMEGA./.quadrature. (Paragraphs 0108 and 0493).
Regarding claim 45, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, an overall sheet resistance of the first and second conductors is less than less than 2 .OMEGA./.quadrature. (Paragraphs 0108 and 0493).
Regarding claim 46, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, a sheet resistance of the first and second conductors varies by less than 20% (Paragraph 0108).
Regarding claim 47, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, a sheet resistance of the first and second conductors varies by less than 10% (Paragraph 0108).
Regarding claim 48, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the metal layer is transparent (Paragraphs 0012 and 0057).
Regarding claims 49, 67, 70 and 79, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the first and second metal layers comprises one of silver, copper, aluminum, gold and platinum (Paragraph 0104).
Regarding claims 50 and 69, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, at least one of the first and second conductors comprises one or more transparent conductive oxide layers (Paragraph 0016 and see 16, 20 of Figs. 1-2).
Regarding claim 51, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Schwendeman further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the multi-layer conductor comprises, in order, a first transparent conductive oxide layer, the metal layer, and a second transparent conductive oxide layer (Paragraph 0016 and see 16, 20 of Figs. 1-2).
Regarding claims 52 and 73, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Schwendeman further teaches, each of the first and second conductors has a sheet resistance of less than 10 .OMEGA./.quadrature., a sheet resistance of less than 5 .OMEGA./.quadrature., a sheet resistance of less than 3 .OMEGA./.quadrature., or a sheet resistance of less than 2 .OMEGA./.quadrature. (Paragraphs 0108 and 0493).
Regarding claims 55 and 76, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the metal layer has a thickness between about 1 nm and about 5 nm (Paragraph 0106).
Regarding claims 56 and 77, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the metal layer has a thickness between about 15 nm and about 25 nm (Paragraph 0106).
 Regarding claims 57, 68 and 78, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the metal layer is one of a mixture, an intermetallic, and an alloy of a first metal and at least one other metal (Paragraph 0016).
Regarding claims 59 and 80, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the electronic resistive layer has an electronic sheet resistance between about 40 and about 4000 .OMEGA. per square or between about 100 and about 1000 .OMEGA. per square (Para. 0053 and 0493).
Regarding claim 63, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the electronic resistive layer comprises a material selected from the group consisting of a titanium oxide, an aluminum oxide, a tantalum oxide, a titanium nitride, and an aluminum nitride (Para. 0030 and 0102).
Regarding claim 64, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the electronic resistive layer comprises a material selected from the group consisting of a titanium oxide, an aluminum oxide, a tantalum oxide, a titanium nitride, an a silicon nitride, a tungsten nitride, a cerium oxide, a zinc oxide, a tin oxide, a silicon oxide, a silicon aluminum oxide, a tungsten oxide, a nickel tungsten oxide, an indium tin oxide, a titanium carbide, a silicon carbide, and a tungsten carbide (Para. 0097 and 0104).
Regarding claim 65, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the electronic resistive layer comprises one or both of a metal oxide and a metal nitride (Para. 0030 and 0102).
Regarding claim 66, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, the electronic resistive layer comprises a material selected from the group consisting of a nitride, a carbide, an oxynitride an oxycarbide, and a fluoride (Para. 0030 and 0102).
Regarding claim 71, Kailasam in view of Schwendeman discloses and teaches as set forth above, and Kailasam further discloses, at least one of the first and second conductive material layers comprises one or more transparent oxide layers (Paragraph 0104) and a second metal layer (Para. 0016).

Claims 53-54 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Schwendeman et al. (US 2010/0060971; already of record) as applied to claims 40 and 71 above, and further in view of Varaprasad et al. (US 5,724,187; already of record).
Kailasam in view of Schwendeman remains as applied to claims 40 and 71 above.
Kailasam in view of Schwendeman does not disclose the first conductor comprises, in order, a first conductive oxide layer, a protective cap layer, and a second conductive oxide layer, and the second conductor comprising, in order, a third conductive oxide layer, the metal layer, and a fourth conductive oxide layer.
Varaprasad teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the first conductor comprises, in order, a first conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a protective cap layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a second conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and the second conductor comprising, in order, a third conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), the metal layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a fourth conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first conductor comprises, in order, a first conductive oxide layer, a protective cap layer, and a second conductive oxide layer, and the second conductor comprising, in order, a third conductive oxide layer, the metal layer, and a fourth conductive oxide layer as taught by the electrochromic device of Varaprasad in the combination of Kailasam in view of Schwendeman since Varaprasad teaches it is known to include these features in an electrochromic device for the purpose of providing a high quality electrochromic device with reduced production costs.
Regarding claim 72, Kailasam, Schwendeman and Varaprasad discloses and teaches as set forth above, and Varaprasad further teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make at least one of the first and second conductive material layers comprises, in order, a first transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a third metal layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a second transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9).
Therefore, it would have been obvious to one of ordinary skill in the art to include the above mentioned limitations as taught by the electrochromic device of Varaprasad in the combination of Kailasam in view of Schwendeman since Varaprasad teaches it is known to include these features in an electrochromic device for the purpose of providing a high quality electrochromic device with reduced production costs.

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Varaprasad et al. (US 5,724,187; already of record).
Regarding claim 60, Kailasam discloses, an electrochromic device (Figs. 1A-B and 4A-F) comprising, in the following order: 
a substantially transparent substrate (102); 
a first conductor (104) disposed on the substantially transparent substrate, the first conductor comprising a first metal layer (Paragraph 0055), and a first defect mitigating insulating layer (426); 
an electrochromic stack (106, 108, 110); and 
a second conductor (112) disposed on the electrochromic stack, the second multi-layer conductor comprising a second defect mitigating insulating layer (431) and a second metal layer (Paragraph 0055).
Kailasam does not disclose the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers, the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer, a first metal layer, a second transparent conductive oxide layer, and a first defect mitigating insulating layer, and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer, a second metal layer, and a fourth transparent conductive oxide layer.
Varaprasad teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a first metal layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a second transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a first defect mitigating insulating layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a second metal layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a fourth transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers, the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer, a first metal layer, a second transparent conductive oxide layer, and a first defect mitigating insulating layer, and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer, a second metal layer, and a fourth transparent conductive oxide layer as taught by the electrochromic device of Varaprasad in the electrochromic device of Kailasam since Varaprasad teaches it is known to include these features in an electrochromic device for the purpose of providing a high quality electrochromic device with reduced production costs.
Regarding claim 61, Kailasam discloses, an electrochromic device (Figs. 1A-B and 4A-F) comprising, in the following order: 
a substantially transparent substrate (102); 
a first conductor (104) disposed on the substantially transparent substrate, the first conductor comprising a first metal layer (Paragraph 0055), and a first defect mitigating insulating layer (426); 
an electrochromic stack (106, 108, 110); and 
a second conductor (112) disposed on the electrochromic stack, the second multi-layer conductor comprising a second defect mitigating insulating layer (431) and a second metal layer (Paragraph 0055).
Kailasam does not disclose the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers, the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer, a first metal layer, a protective cap layer, and a second transparent conductive oxide layer, and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer, a second metal layer, and a fourth transparent conductive oxide layer.
Varaprasad teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a first metal layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a protective cap layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a second transparent conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a second metal layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a fourth transparent conductive oxide layer  (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers, the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer, a first metal layer, a protective cap layer, and a second transparent conductive oxide layer, and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer, a second metal layer, and a fourth transparent conductive oxide layer as taught by the electrochromic device of Varaprasad in the electrochromic device of Kailasam since Varaprasad teaches it is known to include these features in an electrochromic device for the purpose of providing a high quality electrochromic device with reduced production costs.

Claims 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Schwendeman et al. (US 2010/0060971; already of record) as applied to claim 46 above, and further in view of Varaprasad et al. (US 5,724,187; already of record).
Kailasam in view of Schwendeman remains as applied to claim 46 above.
Kailasam in view of Schwendeman does not disclose the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers, the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer, a first metal layer, a second transparent conductive oxide layer, and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer, a second metal layer, and a fourth transparent conductive oxide layer.
Varaprasad teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a first metal layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a second transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), a second metal layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9), and a fourth transparent conductive oxide layer (Col. 16, lines 59-67, Col. 17, lines 1-12 and see 4, 4’ of Figs. 3A-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second transparent conductive oxide layers are multi-layer transparent conductive oxide layers, the first multi-layer conductor comprising, in order, a first transparent conductive oxide layer, a first metal layer, a second transparent conductive oxide layer, and the second multi-layer conductor comprising, in order, a third transparent conductive oxide layer, a second metal layer, and a fourth transparent conductive oxide layer as taught by the electrochromic device of Varaprasad in the electrochromic device of Kailasam since Varaprasad teaches it is known to include these features in an electrochromic device for the purpose of providing a high quality electrochromic device with reduced production costs.

Claims 81-84 and 96-99 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Schwendeman et al. (US 2010/0060971; already of record) as applied to claims 40 and 62 above, and further in view of Tonar et al. (US 6,870,656).
Kailasam in view of Schwendeman remains as applied to claims 40 and 62 above.
Kailasam in view of Schwendeman does not disclose the metal layer comprises a silver alloy, the silver alloy comprising silver and one or more of copper, aluminum, gold, platinum, or palladium, and the metal layer comprises a silver alloy with copper or palladium.
Tonar teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the metal layer comprises a silver alloy, the silver alloy comprising silver and one or more of copper, aluminum, gold, platinum, or palladium (Col. 16, lines 40-54), and the metal layer comprises a silver alloy with copper or palladium (Col. 16, lines 40-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the metal layer comprises a silver alloy, the silver alloy comprising silver and one or more of copper, aluminum, gold, platinum, or palladium, and the metal layer comprises a silver alloy with copper or palladium as taught by the electrochromic device of Tonar in the combination of Kailasam in view of Schwendeman since Tonar teaches it is known to include these features in an electrochromic device for the purpose of providing a reliable electrochromic device with increased life and reduced cost.
Regarding claim 82, Kailasam, Schwendeman and Tonar discloses and teaches as set forth above, and Kailasam further discloses, the metal layer has a thickness of less than 10nm (Para. 0106).
Regarding claim 83, Kailasam, Schwendeman and Tonar discloses and teaches as set forth above, and Kailasam further discloses, the metal layer has a thickness of less than 5nm (Para. 0106).

Claims 85 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Schwendeman et al. (US 2010/0060971; already of record) in view of Tonar et al. (US 6,870,656) as applied to claims 84 and 99 above, and further in view of Baur et al. (US 2008/0212189).
Kailasam, Schwendeman and Tonar remains as applied to claim 84 above.
Kailasam, Schwendeman and Tonar does not disclose the metal layer further comprises mercury, germanium, tin, lead, arsenic, antimony, or bismuth.
Baur teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the metal layer further comprises mercury, germanium, tin, lead, arsenic, antimony, or bismuth (Para. 0212 and 0219).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the metal layer further comprises mercury, germanium, tin, lead, arsenic, antimony, or bismuth as taught by the electrochromic device of Baur in the combination of Kailasam, Schwendeman and Tonar since Baur teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with increased pitting resistance, strength and durability.
Claims 86-89 and 91-94 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Varaprasad et al. (US 5,724,187; already of record) as applied to claims 60-61 above, and further in view of Tonar et al. (US 6,870,656).
Kailasam in view of Varaprasad remains as applied to claims 60-61 above.
Kailasam in view of Varaprasad does not disclose the metal layer comprises a silver alloy, the silver alloy comprising silver and one or more of copper, aluminum, gold, platinum, or palladium, and the metal layer comprises a silver alloy with copper or palladium.
Tonar teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the metal layer comprises a silver alloy, the silver alloy comprising silver and one or more of copper, aluminum, gold, platinum, or palladium (Col. 16, lines 40-54), and the metal layer comprises a silver alloy with copper or palladium (Col. 16, lines 40-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the metal layer comprises a silver alloy, the silver alloy comprising silver and one or more of copper, aluminum, gold, platinum, or palladium, and the metal layer comprises a silver alloy with copper or palladium as taught by the electrochromic device of Tonar in the combination of Kailasam in view of Varaprasad since Tonar teaches it is known to include these features in an electrochromic device for the purpose of providing a reliable electrochromic device with increased life and reduced cost.
Regarding claims 87 and 92, Kailasam, Varaprasad and Tonar discloses and teaches as set forth above, and Kailasam further discloses, the metal layer has a thickness of less than 10nm (Para. 0106).
Regarding claims 88 and 93, Kailasam, Varaprasad and Tonar discloses and teaches as set forth above, and Kailasam further discloses, the metal layer has a thickness of less than 5nm (Para. 0106).

Claims 90 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (US 2014/0022621; already of record) in view of Varaprasad et al. (US 5,724,187; already of record) in view of Tonar et al. (US 6,870,656) as applied to claims 84 and 99 above, and further in view of Baur et al. (US 2008/0212189).
Kailasam, Varaprasad and Tonar remains as applied to claim 84 above.
Kailasam, Varaprasad and Tonar does not disclose the metal layer further comprises mercury, germanium, tin, lead, arsenic, antimony, or bismuth.
Baur teaches, from the same field of endeavor that in an electrochromic device that it would have been desirable to make the metal layer further comprises mercury, germanium, tin, lead, arsenic, antimony, or bismuth (Para. 0212 and 0219).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the metal layer further comprises mercury, germanium, tin, lead, arsenic, antimony, or bismuth as taught by the electrochromic device of Baur in the combination of Kailasam, Varaprasad and Tonar since Baur teaches it is known to include this feature in an electrochromic device for the purpose of providing an electrochromic device with increased pitting resistance, strength and durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/08/2022